450 F.2d 952
Frank William BRUNEL, Appellant,v.UNITED STATES of America, Appellee.
No. 71-1477.
United States Court of Appeals,Ninth Circuit.
Oct. 29, 1971.

Frank William Brunel, in pro. per.
Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Elgin C. Edwards, Los Angeles, Cal., for appellee.
Before ELY, WRIGHT, and CHOY, Circuit Judges.
PER CURIAM:


1
The appellant has applied to this court for his release on bail pending his appeal.  We treat his application as a motion for summary reversal, it appearing that his case is on "all fours" with Castro v. United States, 403 U.S. 903, 91 S.Ct. 2215, 29 L.Ed.2d 678, vacating and remanding 436 F.2d 975 (9th Cir. 1971), and Weber v. United States, 402 U.S. 939, 91 S.Ct. 1633, 29 L.Ed.2d 107 (1971), vacating and remanding 429 F.2d 148 (9th Cir. 1970), wherein the Supreme Court vacated our judgments in the two cases and remanded the causes to our court for reconsideration in the light of Leary v. United States, 395 U.S. 6, 89 S.Ct. 1532, 23 L.Ed.2d 57 (1969), and United States v. United States Coin and Currency, 401 U.S. 715, 91 S.Ct. 1148, 28 L.Ed.2d 388 (1971).  Cf. Gaxiola v. United States, 435 F.2d 264, 266 (9th Cir. 1970) (concurring opinion).


2
Accordingly, and in the light of Castro and Weber, the District Court's Order, 320 F.Supp. 1257, denying section 2255 relief to Brunel is summarily vacated, and the cause is remanded to the District Court for reconsideration.  Compare United States v. Jones, 447 F.2d 991 (9th Cir. 1971).


3
It is further ordered that Brunel be released from custody forthwith, and upon his own recognizance, pending the required reconsideration of his Petition in the District Court.


4
Reversed.